Citation Nr: 0920927	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  07-11 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for right eye status post 
traumatic iritis, retinal dialysis, scleral buckle and cryo, 
with status post lens implant causing pseudoaphakia due to 
removal of traumatic cataract (right eye disorder), currently 
rated at 30 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel





INTRODUCTION

The Veteran served in the United States Army Reserve with an 
initial period of active duty training from August 1988 to 
February 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2006 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).

The Board notes that the Veteran (through his representative) 
has made an informal claim for total disability due to 
individual unemployablilty (TDIU) in a June 2007 statement 
that does not appear to have been acted upon by the RO.  
Accordingly, the Board refers the matter to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board notes that the law requires VA to afford a Veteran 
a medical examination, or obtain a medical opinion, when 
necessary to make a decision on a claim.  See 38 U.S.C.A. 
§ 5103A(d).  When medical evidence is not adequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another examination.  See McLendon v Principi, 20 
Vet. App. 79 (2006); Littke v. Derwinski, 1 Vet. App. 90 
(1991).  

The Veteran was provided a February 2006 VA examination; 
however, the examiner indicated some doubt as to the validity 
of the findings of this examination, specifically the finding 
of visual acuity of the right eye of count fingers at three 
feet uncorrected and 20/200 corrected, simply citing a 
treatment record dated in January 2006 that supposedly showed 
the Veteran had corrected visual acuity of 20/60 in the right 
eye.  The doubt raised by the examiner, without a medical 
explanation or logic, makes the examination findings 
insufficient to presently adjudicate the Veteran's claim.  
Accordingly, the Veteran should be provided another VA eye 
examination, and, if necessary, the examiner should provide a 
medical opinion related to any doubts as to the validity of 
the examinations findings.

Additionally, the VA treatment record dated in January 2006 
referred to by the VA examiner is not of record.  The Veteran 
has also submitted an August 2006 treatment record from Kelly 
Eye Care, LLC, but no other treatment records from this 
provider are of record.  As these records may assist the 
Veteran in substantiating his claim, the VA is obligated to 
make efforts to obtain this evidence.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2008).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be sent the 
appropriate medical release form to 
obtain the Veteran's treatment records 
from Kelly Eye Care, LLC.  Once 
received, request the Veteran's 
treatment records as they relate to his 
service-connected right eye disorder, 
and associate the response to this 
request with the Veteran's claims 
folder.  A negative response should be 
requested if no records are available.  
The Veteran should also be advised that 
he can submit these treatment records 
to VA himself in lieu of providing a 
release form, but he must provide the 
complete record of treatment by this 
provider.

2.  Request all of the Veteran's VA 
hospitalization and treatment records, 
related to his service-connected right 
eye disorder from January 2006 to the 
present.  Efforts to obtain records 
from a Federal department or agency 
should end only if VA concludes that 
the records sought do not exist, that 
further efforts to obtain those records 
would be futile, or where the Federal 
department or agency advises VA that 
the requested records do not exist or 
the custodian does not have them.  Any 
negative response should be in writing, 
and associated with the claims folder.

3.  Thereafter, schedule the Veteran 
for a VA eye examination to determine 
the current severity of his right eye 
disorder.  The claims folder should be 
made available to and reviewed by the 
examiner before the examination.  The 
examiner should perform all necessary 
studies and tests to ascertain the 
current severity of the Veteran's 
service-connected right eye disorder.  
Should the examiner determine that the 
results of this examination are not 
valid for any reason (e.g., 
inconsistent with the Veteran's 
relevant treatment records, etc.), an 
appropriate medical opinion (providing 
all medical logic and reasoning) should 
be provided fully setting forth the 
basis of such finding.

4.  Once the above has been 
accomplished, review the additional 
evidence that has been obtained and 
determine whether the benefits sought 
on appeal may now be granted.  If any 
of the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




